DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination (RCE) filed on 01/15/2021.
Claims 1 and 11 have been amended.
Claims 5, 8, 15, and 18 have been canceled.
Claims 1-4, 6-7, 9-14, 16-17, and 19-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-4, 7, 9-14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger (U.S. Publication No. 2016/0034488) in view of Slyz (U.S. Publication No. 2010/0325523) in further view of Aston (U.S. Publication No. 2018/0364949).
Schillinger was cited in PTO-892 dated 09/18/2019.
Slyz was cited in PTO-892 dated 06/12/2020.
Regarding claim 1, Schillinger teaches a computing device comprising a processor, a memory, and a radio transceiver (Schillinger, FIG. 2, mobile terminal 25; FIG. 3, apparatus 45), wherein:
the memory is adapted to store a baseline firmware (multiple original files) comprising a first baseline uncompressed segment (FIG. 4a, Original file 400) and a first baseline compressed segment having a first size (FIG. 5a, Original Compressed File) (Schillinger, ¶ [0044] “[…] apparatus 45 may, for example, determine whether the files are compressed files as part of determining the file types of the modified and original files, such as whether the file is a compressed file, a folder, a symbolic link, a normal file, or any other type of file.” ¶ [0047] “[…] when an update package for updating multiple files is being prepared, the operations of FIG. 6 described above may, for example, be iteratively performed by apparatus 45 in order to generate multiple delta files, such as one or more delta files for each of one or more pairs of original and modified files.” ¶ [0042] “a " compressed file" may refer to any file that contains one or more subfiles that have been compressed […], such that the size of the compressed file is, preferably, no more than the sum of the sizes of the subfile(s) it contains.”);
the processor is adapted to:
receive a first delta file (FIG. 4b, delta file 450)  for the baseline firmware (FIG. 4a, Original file 400) (FIG. 7, step 700);
receive a second delta file (FIG. 5b, delta file 550)  for the first baseline compressed segment (FIG. 5a, Original Compressed File) (FIG. 7, step 700);
apply the first delta file to the baseline firmware to generate an intermediate firmware (FIG. 4b, modified file 401) (FIG. 7, step 711) comprising a first updated uncompressed segment (modified uncompressed file 401) and a first intermediate compressed segment having a second size (original compressed file(s)) (Schillinger, ¶ [0041], “[…] The delta generator 410 compares the original 400 and modified 401 files and generates a delta file 450 based on the differences. This delta file 450 is then provided to a device for installation.”);
apply the second delta file (FIG. 5b, delta file 550) to an uncompressed precursor segment (uncompressed original file) corresponding to the first baseline compressed segment (compressed original file 500) to generate a first updated compressed segment (FIG. 5b, Modified Compressed File 501) (FIG. 7, step 740) (Schillinger, ¶ [0043], “[…] Referring now to FIG. 5b, the installation procedure begins with compressed original file 500 being decompressed by de-compressor 530. The uncompressed original file(s) and the delta file(s) 550 are then fed into delta installer 520, which updates the uncompressed original file […]. The resulting decompressed modified file […] is then fed into compressor 540, resulting in compressed modified file 501.”); and
replace the first intermediate compressed segment (compressed original file) in the intermediate firmware with the first updated compressed segment (compressed modified file) to generate an updated firmware (FIG. 7, step 750) (Schillinger, ¶ [0050] “[…] Having created a compressed modified file, apparatus 45 may further include means, such as those discussed above, for replacing the compressed original file with the compressed modified file.  See operation 750.”).
Schillinger did not specifically teach a first intermediate compressed segment that is different from the first baseline compressed segment.
However, Slyz teaches a first intermediate compressed segment that is different from the first baseline compressed segment (Slyz, ¶ [0047] “After all the V2 flash blocks in uncompressed form are processed in RAM 165, update agent 115 (at step 412) compresses the raw data generated at step 411. However, the raw data in each flash block is compressed independently of every other flash block. By doing this the update agent 115 can easily decompress that data later in the process when needed without needing to access adjacent data blocks. We call one flash block's worth of data compressed this way as the "ICD" (Independently Compressed Data) form or format of the V2 flash block. The advantage of having the ICD available is that when we overwrite the original V1 data in flash memory, we will be able to read the data even in the event of a system failure occurring during the overwriting of V1. […]”) (Original compressed segment is uncompressed and recompressed into individual blocks within the compressed segment.)
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Slyz’s concept of recompress the compressed segment of the firmware into individual compressed blocks within the compressed segment into Schillinger’s system because both systems compress data in a storage space in order to minimize the size of a file and by incorporate the teaching of Slyz into Schillinger would allow the system to recompress the entire compressed segment of the firmware into individual compressed data 
Schillinger did not specifically teach wherein a second size of the first intermediate compressed segment different from a first size of the first baseline compressed segment.
generate a first updated compressed segment having the second size;
However, Aston teaches wherein a second size of the first intermediate compressed segment different from a first size of the first baseline compressed segment (Aston, ¶ [0511] “each compression unit may be compressed independently, and the resulting compressed units (compressed data of the compression units) may be stored contiguously to new blocks (or to the same blocks by overwriting), preferably independently for each compression region, exemplarily such that compressed compression units of each respective compression region are stored contiguously to a plurality of blocks (with […] a padding unit there between).” ¶ [0581] “in order to avoid such shifting of other compression units in a data write that changes the size of a certain compression unit within a compression region, it is possible that additional padding units (free data units available allowing for enlarged compression units to be written later) may be placed between compressed compression units (compressed units) within a compression region”)
generate a first updated compressed segment (new compression unit) having the second size (Aston, ¶ [0511] “if the compressed length of the new compression unit CU5 […] becomes larger than the previous compression length thereof, e.g. if the compressed length of the new compression unit CU5 becomes 11 kB, the new compression unit CU5 can be written to the previous location in the compressed data objects between compressed units CU4 and CU6 without shifting the following compression unit CU6, as long as the increase in compressed length after the write operation and recompression of the compression unit CU5 remains […] equal to the available padding unit size.”)
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Aston’s concept of recompress the compressed segment of the firmware into individual compressed blocks with added padding units in between within the compressed segment into Schillinger’s system because both systems compress data in a storage space in order to minimize the size of a file and by incorporate the teaching of Aston into Schillinger would allow the system to recompress the entire compressed segment of the firmware into individual compressed data blocks with added padding units in between so that the system can avoid shifting of other compression units in a data write that changes the size of a certain compression unit within a compression region, Aston ¶ [0581].
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Schillinger teaches the device of claim 1, wherein the processor is adapted to apply the second delta file (FIG. 5b, delta file 550) to an uncompressed precursor segment (uncompressed original file) to generate a first updated compressed segment (FIG. 5b, Modified Compressed File 501) by:
applying the second delta file (FIG. 5b, delta file 550 at step 520) to the uncompressed baseline precursor segment (uncompressed original file) to generate an uncompressed updated precursor segment (decompressed modified file after step 520); and compressing (FIG. 5b, step 540) the uncompressed updated precursor segment (decompressed modified file before step 540) to generate the first updated compressed segment (FIG. 5b, Modified Compressed File 501 after step 540) (Schillinger, ¶ [0043], “[…] Referring now to FIG. 5b, the installation procedure begins with compressed original file 500 being decompressed by de-compressor 530. The uncompressed original file(s) and the delta file(s) 550 are then fed into delta installer 520, which updates the uncompressed original file, e.g., the original subfiles, according to the one or more delta files 550, e.g., by modifying each original subfile according to its corresponding delta file. The resulting decompressed modified file, e.g., one or more modified subfiles, is then fed into compressor 540, resulting in compressed modified file 501.” and FIG. 7, step 740).
Regarding claim 3, the rejection of claim 2 is incorporated and furthermore Schillinger teaches the computing device of claim 2, wherein the processor is adapted to dynamically generate the uncompressed baseline precursor segment (uncompressed original file) by decompressing the first baseline compressed segment (compressed original file 500) (FIG. 5b, De-compressor 530 step) (Schillinger, ¶ [0043] “[…] Referring now to FIG. 5b, the installation procedure begins with compressed original file 500 being decompressed by de-compressor 530.”).
Regarding claim 4, the rejection of claim 2 is incorporated and furthermore Schillinger teaches the computing device of claim 2, wherein the uncompressed baseline precursor segment is retrieved from the memory (Schillinger, ¶ [0052] “[…] If an update for a compressed file is found, apparatus 45 may decompress the compressed original file. According to one embodiment, the apparatus 45 may further cause any resulting original subfile(s) to be stored, for example, in a temporary folder.” ¶ [0035] “[…] The memory device 56 may be configured to store information, data, content, applications, instructions, or the like, for enabling the apparatus to carry out various functions in accordance with an example embodiment of the present invention.”
Regarding claim 7, the rejection of claim 1 is incorporated and furthermore Schillinger taught the computing device of claim 1.
Schillinger did not specifically teach wherein the first intermediate compressed segment comprises the first baseline compressed segment and padding bits.
However, Aston teaches the first intermediate compressed segment comprises the first baseline compressed segment (compressed units) and padding bits (padding units) (Aston, ¶ [0511] “each compression unit may be compressed independently, and the resulting compressed units (compressed data of the compression units) may be stored contiguously to new blocks (or to the same blocks by overwriting), preferably independently for each compression region, exemplarily such that compressed compression units of each respective compression region are stored contiguously to a plurality of blocks (with […] a padding unit there between).” ¶ [0581] “in order to avoid such shifting of other compression units in a data write that changes the size of a certain compression unit within a compression region, it is possible that additional padding units (free data units available allowing for enlarged compression units to be written later) may be placed between compressed compression units (compressed units) within a compression region”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Aston’s concept of recompress the compressed segment of the firmware into individual compressed blocks with added padding units in between within the compressed segment into Schillinger’s system because both systems compress data in a storage space in order to minimize the size of a file and by incorporate the teaching of Aston into Schillinger would allow the system to recompress the entire compressed segment of the firmware into individual compressed data blocks with added padding units in 
Regarding claim 9, the rejection of claim 1 is incorporated and furthermore Schillinger teaches the computing device of claim 1, wherein the first and second delta files are received via the radio transceiver (FIG. 1, receiver 20) (FIG. 3, communication interface 54) (Schillinger, ¶ [0049] “[…] In this regard, the apparatus 45 may include means, such as processor 50, memory device 56, and communication interface 54 or the like, for receiving an update package comprising one or more delta files corresponding to an original file.  See operation 700.” ¶ [0039] “[…] the communication interface 54 may include a communication modem […]. In the embodiment in which the apparatus 45 is embodied as a mobile terminal 15, the communication interface 54 may be embodied by the antenna 16, transmitter 18, receiver 20 or the like.”).
Regarding claim 10, the rejection of claim 1 is incorporated and furthermore Schillinger teaches the computing device of claim 1, wherein the processor is adapted to:
receive a third delta file for (FIG. 5b, delta file 550) a second baseline compressed segment (FIG. 5a, Original Compressed File 500) (FIG. 7, step 700);
apply the third delta file (FIG. 5b, delta file 550) to the second baseline compressed segment (FIG. 5a, Original Compressed File 500) to generate a second updated compressed segment (FIG. 5b, Modified Compressed File 501) (FIG. 7, step 740) (Schillinger, ¶ [0043], “[…] Referring now to FIG. 5b, the installation procedure begins with compressed original file 500 being decompressed by de-compressor 530. The uncompressed original file(s) and the delta file(s) 550 are then fed into delta installer 520, which updates the uncompressed original file […]. The resulting decompressed modified file […] is then fed into compressor 540, resulting in compressed modified file 501.”); and
replace a second intermediate compressed segment (compressed original file) in the intermediate firmware with the second updated compressed segment (compressed modified file) to generate the updated firmware (FIG. 7, step 750) (Schillinger, ¶ [0050] “[…] Having created a compressed modified file, apparatus 45 may further include means, such as those discussed above, for replacing the compressed original file with the compressed modified file.  See operation 750.”).
replace the first intermediate compressed segment (compressed original file) in the intermediate firmware with the first updated compressed segment (compressed modified file) to generate an updated firmware (FIG. 7, step 750) (Schillinger, ¶ [0050] “[…] Having created a compressed modified file, apparatus 45 may further include means, such as those discussed above, for replacing the compressed original file with the compressed modified file.  See operation 750.” ¶ [0051] “According to an example embodiment, when an update package for updating a filesystem comprising multiple original files is being installed, operations 710, 711, 720, 730, 740, and 750 of FIG. 7 described above may, for example, be iteratively performed by apparatus 45 in order to update the multiple original files.”).
Regarding claim 21, the rejection of claim 1 is incorporated and furthermore Schillinger teaches the computing device of claim 1,
Schillinger did not specifically teach wherein the size of the first intermediate compressed segment is the same as the size of the first updated compressed segment.
However, Aston teaches wherein the size of the first intermediate compressed segment (previous compression length with padding units) is the same as the size of the first updated compressed segment (new compression unit) (Aston, ¶ [0511] “if the compressed length of the new compression unit CU5 […] becomes larger than the previous compression length thereof, e.g. if the compressed length of the new compression unit CU5 becomes 11 kB, the new compression unit CU5 can be written to the previous location in the compressed data objects between compressed units CU4 and CU6 without shifting the following compression unit CU6, as long as the increase in compressed length after the write operation and recompression of the compression unit CU5 remains […] equal to the available padding unit size.”)).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Aston’s concept of recompress the compressed file without adding padding units into Schillinger’s system because both systems compress data in a storage space in order to minimize the size of a file and by incorporate the teaching of Aston into Schillinger would allow the system to directly write the updated compressed file into the old location of the previous compressed file without shifting the following compression unit.
Regarding claims 11-14, 17, 19-20 and 22, they are the method claims corresponding to the computing device of claims 1-4, 9-10, and 21, respectively. Therefore, claims 11-15, 19-20, and 22 are rejected for the same reasons as claims 1-5, 9-10, and 22, respectively.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger, Slyz, and Aston in view of Khan (U.S. Publication No. 2016/0378352).
Khan was cited in PTO-892 dated 09/18/2019.
Regarding claim 6, the rejection of claim 1 is incorporated and furthermore Schillinger taught the computing device of claim 1.
wherein the first intermediate compressed segment is a subsection of the first baseline compressed segment.
However, Khan teaches the first intermediate compressed segment is a subsection of the first baseline compressed segment (Khan, FIG. 3C, CompCRC is computed on the compressed data only and saved in the final meta later.).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Khan’s concept of compress data in a way that a section of the compressed data is identical in both the compressed and uncompressed file into Schillinger’s system because both systems compress data in a storage space in order to minimize the size of a file and by incorporate the teaching of Khan into Schillinger would allow the system to compress data in a way that part/section of the partially modified firmware is still remained in the original compressed portion of the firmware.
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Khan’s concept of to include padding bits based on the size of the compressed data and offset into Schillinger’s system because both systems compress data in a storage space in order to minimize the size of a file and by incorporate the teaching of Khan into Schillinger would allow the system to add zero padding bits to the original compressed file during file recompression stage so that the overall size fits the modified compressed file expected size.
Regarding claims 16, it is the method claim corresponding to the computing device of claim 6. Therefore, claim 16 is rejected for the same reason as claim 6.
Response to Arguments
Applicant’s amendments to the independent claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues that Schillinger, Slyz, and/or combination thereof fail to teach the newly amended limitation(s) of the independent claims. However, upon further consideration a new ground(s) of rejection is made in view of Aston.
Conclusion
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wei Y. Zhen whose telephone number is (571)272-3708.  The examiner can normally be reached on Monday-Friday; 8:00 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191